DETAILED ACTION
EXAMINER'S AMENDMENT

Claim 21 is amended to:

21. (Examiner’s amendment) The method of Claim 1


Statement of Reasons for Allowance	
Claims 1, 3-9, 11-27 (renumbered as 1-25, for issue) are allowed. 
Independent claim 1 respectively recites the limitations: 
During a triage process of a patient, wherein the patient arrives initially at a first point of care during the triage process:…
displaying a high-resolution version of the set of images on a second device associated with the specialist; and
in response to notifying the specialist, receiving an input from the specialist from at least one of the first and second devices, wherein the input communicates information related to a transfer of the patient to the second point of care.

Independent claim 12 respectively recites the limitations:
during a triage process of a patient, wherein the patient arrives initially at a first point of care during the triage process:….
when the input is not received within a predetermined time threshold, determining a second specialist and presenting the notification to the second specialist;
in response to presenting the notification to the second specialist, receiving an input from the second specialist from a device associated with the second specialist, wherein the input communicates information related to a transfer of the patient to the second point of care.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/WEI WEN YANG/           Primary Examiner, Art Unit 2667